The principal insistence is made that the court erred in allowing Frank Barnett to testify that he did not see the defendant in the community wherein he resided, and that Barnett had seen officers looking for defendant after the commission of the crime charged. This was relevant on the question of flight; its probative force was for the jury.
The fact that Mrs. Barnett, the principal witness for the state, has some boys about grown, or that her daughter, another witness, has two brothers about grown, could not be relevant to any issue in the case and the fact that "they said it [the still] was Barnett's" was purely hearsay and inadmissible.
The other exceptions are not argued, and are without merit. We find no error in the record, and the judgment is affirmed.
Affirmed.